Mr. Justice Leech delivered the opinion of the court: This case comes before the court on declaration filed by claimant, in which it alleges that in the year 1920 it paid to the State of Illinois the sum of $6302.75, under protest, for franchise tax claimed to be due from it by the State of Illinois on 400,000 no par value shares of common stock; that said sum was unlawfully collected from claimant by the Secretary of State of the State of Illinois; overpayment of franchise tax for the year ending June 30, 1921, $6324.91; overpayment of franchise tax for year ending June 30, 1922, $7438.88; overpayment of initial fee for 1921, $1136.13; overpayment of franchise tax for the year ending June 30, 1923, $6,838.67; making a total overpayment of initial fees and franchise taxes made by claimant to the Secretary of State of Illinois, under protest and duress, of $28,041.34. The demurrer filed by the Attorney General of the State of Illinois is sustained, as a matter of law. On the grounds of social justice and equity, we award claimant the sum of $28,041.34.